This is a vacation appeal from the judgment of the Lake Superior Court giving appellee a writ of assistance against appellant and nine others. The time for perfecting the appeal has expired.
Appellant does not by his assignment of errors attempt to make any of his codefendants below, all of whom were co-parties to the judgment, parties here. This court is therefore without jurisdiction. Thompson v. C.C.C.  St. L. Rwy. Co. (1938),105 Ind. App. 97, 11 N.E.2d 81; State ex rel. Michael v.Cooper (1936), 101 Ind. App. 588, 198 N.E. 119; Voss v.Balz (1932), 203 Ind. 221, 179 N.E. 552.
Appeal dismissed.
NOTE. — Reported in 41 N.E.2d 954.